DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant admitted prior art, Figs. 1A-1C (AAPA Figs. 1A-1C) substantially discloses the claimed invention including an outer shell (see Fig. 1C, reference numeral 120) surrounding an interior of the torch, said interior either being or containing a fuel tank (see Figs. 1B or 1C, reference numeral 108); the fuel insert being configured for insertion within the outer shell (see again Fig. 1C, reference numeral 120) of the insect repellant torch, either within the fuel tank or in replacement of the fuel tank, so that the fuel insert (see again Fig. 1C, reference numeral 108) is thereby fully surrounded by the outer shell (see again Fig. 1C, reference numeral 120); and a wick seal (see 110, Fig. 1C; equivalent to Applicant’s wick seal 206 shown in Fig. 4C) configured to seal a distal wick opening of the fuel insert to a wick (112; see also para. 0017: “the torch 102 of Fig. 1C is filled by temporarily removing the wick 112 and filling the tank 108 through the wick port 110.” Therefore, the wick seal 110 is configured to seal a distal wick opening of the fuel insert to a wick).

    PNG
    media_image1.png
    809
    558
    media_image1.png
    Greyscale


Applicant admitted prior art, Figs. 1A-1C (AAPA Figs. 1A-1C) does not disclose: a fuel delivery pipe; a fuel delivery seal configured to seal a proximal fuel opening of the fuel insert to a distal end of the fuel delivery pipe.
Durrence (US 10,378,754 B1) teaches an automatic refueling system and method for refilling a liquid fuel candle comprising: a fuel insert (126) configured to contain the fuel within an interior of the torch (106); a fuel delivery pipe (222); a fuel delivery seal (204, 206) configured to seal a proximal fuel opening (210) of the fuel insert to a distal end of the fuel delivery pipe (222); and a wick seal (see 130) configured to seal a distal wick opening of the fuel insert to a wick (132).

    PNG
    media_image2.png
    662
    1124
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify AAPA Figs. 1A-1C to comprise a conversion kit comprising: a fuel delivery pipe; a fuel delivery seal configured to seal a proximal fuel opening of the fuel insert to a distal end of the fuel delivery pipe; and a wick seal configured to seal a distal wick opening of the fuel insert to a wick as taught and/or suggested by Durrence, since such a modification would provide an alternative means to fill or refill said insect repellent torch.

    PNG
    media_image3.png
    791
    1091
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 12-13, 16, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art, Figs. 1A-1C (AAPA Figs. 1A-1C) in view of Durrence (US 10,378,754 B1).
Regarding Claim 1, AAPA Figs. 1A-1C discloses an insect repellent torch (see Figs. 1B or 1C, reference numeral 102) including an outer shell (see Fig. 1C, reference numeral 120) surrounding an interior of the torch, said interior either being or containing a fuel tank (see Figs. 1B or 1C, reference numeral 108) configured to contain an insect repellent fuel and a wick port (see Figs. 1B or 1C, reference numeral 110) through which a wick (see Figs. 1B or 1C, reference numeral 112) can extend from within the fuel tank to a combustion area above the insect repellent torch, wherein the wick is configured to extend upward and out from the interior of the insect repellent torch through an upper opening provided in the insect repellent torch (see Fig. 1C); a fuel insert (see again Fig. 1C, reference numeral 108) configured to contain the insect repellant fuel (116), the fuel insert being configured for insertion within the outer shell (see again Fig. 1C, reference numeral 120) of the insect repellant torch, either within the fuel tank or in replacement of the fuel tank, so that the fuel insert (see again Fig. 1C, reference numeral 108) is thereby fully surrounded by the outer shell (see again Fig. 1C, reference numeral 120); and a wick seal (see 110, Fig. 1C; equivalent to Applicant’s wick seal 206 shown in Fig. 4C) configured to seal a distal wick opening of the fuel insert to a wick (112; see also para. 0017: “the torch 102 of Fig. 1C is filled by temporarily removing the wick 112 and filling the tank 108 through the wick port 110.” Therefore, the wick seal 110 is configured to seal a distal wick opening of the fuel insert to a wick).

    PNG
    media_image4.png
    849
    2018
    media_image4.png
    Greyscale

AAPA Figs. 1A-1C does not disclose the conversion kit comprising: a fuel delivery pipe; a fuel delivery seal configured to seal a proximal fuel opening of the fuel insert to a distal end of the fuel delivery pipe.
Durrence teaches an automatic refueling system and method for refilling a liquid fuel candle comprising: a fuel insert (126) configured to contain the fuel within an interior of the torch (106); a fuel delivery pipe (222); a fuel delivery seal (204, 206) configured to seal a proximal fuel opening (210) of the fuel insert to a distal end of the fuel delivery pipe (222); and a wick seal (see 130) configured to seal a distal wick opening of the fuel insert to a wick (132).

    PNG
    media_image2.png
    662
    1124
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify AAPA Figs. 1A-1C to comprise a conversion kit comprising: a fuel delivery pipe; a fuel delivery seal configured to seal a proximal fuel opening of the fuel insert to a distal end of the fuel delivery pipe as taught and/or suggested by Durrence, since such a modification would provide an alternative means to fill or refill said insect repellent torch.  
Regarding Claims 4-5, Durrence further teaches wherein the fuel insert (126) is formed by a substantially rigid material (see col. 2, lines 65-67: “The “candle” 106 may be any shape or size, and may be made of plastics, glass, metals, ceramics, or combinations thereof.”); wherein the fuel insert (126) is configured to replace (i.e. capable of replacing) a removable fuel canister (see AAPA Fig. 1C, reference numeral 108) of the insect repellent torch.
Regarding Claim 6, Durrence further teaches comprising a sensor configured to provide a measurement that enables determining of a quantity of the insect repellent fuel that is contained within the fuel insert (see col. 4, lines 5-13: “Various mechanisms may be used to ensure that the container is filled properly without being overfilled. As one example, a liquid-level or optical sensor may be used to determine the height of the liquid in the container, terminating flow if a maximum liquid level is reached. As another example, a flow meter may be used to monitor the amount of liquid flowing to the container, shutting off the flow when a maximum is reached. Alternatively, pressure build-up may be used to sense filling, as described in further detail below.”).
Regarding Claim 12, Durrence further teaches comprising a fuel valve (see 204, 206, 208) configured to allow or prevent entry into the fuel insert (126) of pressurized insect repellent fuel from the fuel delivery pipe (222).
Regarding Claim 13, Durrence further teaches comprising a local controller (610) that is configured to control and/or monitor at least one feature of the conversion kit (see e.g. col. 4, lines 57-63: “Processor 610 receives signals from sensor(s) 608 operative to detect container installation, filling, etc. The processor 610 also drives pump 606 and LED indicators 612 in response to software programming of processor 610. Pump 606 draws fuel from reservoir 605 to container 616 through flow controller 614, which communicates status to controller 610.”).
Regarding Claim 16, Durrence further teaches comprising a battery (604) configured to provide electrical operation power to at least one feature of the conversion kit (see col. 4, lines 55-57: “Battery 604 powers the electronic components including microcontroller 610 responsible for functional operations.”).
Regarding Claims 18-19 and 21-22, Durrence further teaches a central fuel reservoir (102). AAPA Figs. 1A-1C in view of Durrence discloses the claimed method as is evident from the discussion of the references above. In the interest of brevity, the claimed method steps of converting the fuel container of AAPA Fig. 1C to comprise a fuel container and fuel delivery means as taught by Durrence will not be further discussed here because the claimed method is self-evident from the discussion of the references above and from a combination of Fig. 1C of AAPA and Figs. 2 & 3 of Durrence, as illustrated below:

    PNG
    media_image5.png
    791
    1091
    media_image5.png
    Greyscale

Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA Figs. 1A-1C in view of Durrence as applied to the parent claim above, and further in view of Taubitz (US 6,579,090 B1).
Regarding Claims 2-3, AAPA Figs. 1A-1C in view of Durrence does not explicitly disclose wherein the fuel insert includes a resilient material and/or construction that can be compressed for insertion through an insertion port provided in the outer shell of the insect repellent torch and will afterward re-expand within the interior of the insect repellent torch; wherein the fuel insert includes an elastic material that is configured to expand when the fuel insert is filled with insect repellent fuel.
Taubitz teaches a liquid fuel burner wherein the fuel insert (see e.g. 327 and 338, Figs. 7 & 8 respectively) includes a resilient material and/or construction that can be compressed for insertion through an insertion port provided in the outer shell (see 331/333) of the torch and will afterward re-expand within the interior of the insect repellent torch (see at least the Abstract: “A liquid fuel burner adapted to be inserted into an opening of a supporting base… The fuel container may be defined by one or more flexible bladders…”, see also col. 3, lines 1-3: “The burner's bladder reservoir is flexible to conform, when filled with fuel, to the space into which it is placed.”); wherein the fuel insert includes an elastic material that is configured to expand when the fuel insert is filled with insect repellent fuel (see again col. 3, lines 1-3: “The burner's bladder reservoir is flexible to conform, when filled with fuel, to the space into which it is placed.”).

    PNG
    media_image6.png
    507
    602
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify AAPA Figs. 1A-1C in view of Durrence wherein the fuel insert includes a resilient material and/or construction that can be compressed for insertion through an insertion port provided in the outer shell of the insect repellent torch and will afterward re-expand within the interior of the insect repellent torch; wherein the fuel insert includes an elastic material that is configured to expand when the fuel insert is filled with insect repellent fuel as taught and/or suggested by Taubitz, since such a modification would facilitate insertion and/or removal of said fuel insert through restrictive openings provided on said torch, conversely such a modification would eliminate the need of providing an opening sized to accept a rigid fuel insert thus allowing for greater design flexibility with regard to the dimensions of an opening provided for insertion or removal of said fuel insert.  
Regarding Claim 20, AAPA Figs. 1A-1C in view of Durrence and further in view of Taubitz discloses the claimed method as is self-evident from the discussion of the references above. In particular see the discussion of Claims 2-3 above. In the interest of brevity, the claimed method steps already directly or indirectly discussed/disclosed above will not be repeated here.
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA Figs. 1A-1C in view of Durrence as applied to the parent claim above, and further in view of Pooladsanj (US 2014/0371927 A1).
Regarding Claims 9-10, AAPA Figs. 1A-1C in view of Durrence does not disclose further comprising a wick igniting device configured to electrically initiate burning of the insect repellent fuel in the combustion area of the torch; wherein the wick igniting device is operable under remote control.
Pooladsanj teaches torches, such as Tiki torches and/or hardscape torches, further comprising a wick igniting device configured to electrically initiate burning of the insect repellent fuel in the combustion area of the torch (see at least para. 0028: “In another embodiment of the present invention, an igniter (known in the combustion art) may be provided for lighting the hardscape torch.”); wherein the wick igniting device is operable under remote control (see at least para. 0029: “In yet another embodiment of the present invention… an igniter may be controlled remotely as discussed further below.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify AAPA Figs. 1A-1C in view of Durrence to further comprise a wick igniting device configured to electrically initiate burning of the insect repellent fuel in the combustion area of the torch; wherein the wick igniting device is operable under remote control as taught and/or suggested by Pooladsanj, since such a modification would allow a user to remotely initiate combustion of said torch thus enhancing user convenience.  
Regarding Claims 14-15, AAPA Figs. 1A-1C in view of Durrence does not disclose wherein the local controller is configured for wireless communication with a remote computing device; wherein at least one feature of the conversion kit can be controlled and/or monitored by software operating on a remote computing device via wireless communication.
Pooladsanj teaches torches, such as Tiki torches and/or hardscape torches, further comprising wherein the local controller is configured for wireless communication with a remote computing device (310; see also para. 0043: “Referring now to FIG. 3, a system 300 is disclosed for controlling or operating a hardscape torches or torches in accordance with certain embodiments of the present invention. As shown therein, a personal computing device 310, hardscape torch or torches 320, and server 330 are connected to a network 390. Each of these devices may be configured to communicate via wired or wireless links, or a combination of the two. Each of these devices may also include one or more processors (e.g., central processing units) and/or one or more non-transitory computer storage devices (e.g., RAM, ROM, PROM, SRAM, etc.), which can be configured to control or operate the hardscape torch or hardscape torches. The network 390 may be any type of network such as one that includes the Internet, a local area network (LAN), a wide area network (WAN), an intranet, etc.”); wherein at least one feature of the conversion kit can be controlled and/or monitored by software operating on a remote computing device via wireless communication (see at least para. 0048: “In certain embodiments, rather than making an application for controlling or operating a hardscape torch or torches 320 accessible to a user 305 over a network 390, the application for controlling or operating the hardscape torch or torches may represent an application that resides on the personal computing device 310 being operated by the user 305.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify AAPA Figs. 1A-1C in view of Durrence wherein the local controller is configured for wireless communication with a remote computing device; wherein at least one feature of the conversion kit can be controlled and/or monitored by software operating on a remote computing device via wireless communication as taught and/or suggested by Pooladsanj, since such a modification would allow a user to control said torch using a mobile computing device from a variety of locations thereby providing greater freedom of movement to the user while still retaining all of the system control capabilities.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA Figs. 1A-1C in view of Durrence as applied to the parent claim above, and further in view of White (US 2013/0027918 A1).
Regarding Claim 17, AAPA Figs. 1A-1C in view of Durrence does not disclose wherein the conversion kit further comprises a solar collection device that is configured to recharge the battery using solar power.
White teaches a torch which comprises a solar collection device (122) that is configured to recharge the battery (704) using solar power.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify AAPA Figs. 1A-1C in view of Durrence to further comprise a solar collection device that is configured to recharge the battery using solar power as taught and/or suggested by White, since such a modification would provide a free and renewable energy supply.  
Allowable Subject Matter
Claims 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image7.png
    378
    912
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    355
    532
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    805
    551
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799